Weston J.
at the Jhigust term in Oxford, delivered the opinion of the Court as follows.
The cases of Elwell v. Shaw and of Stinchfield v. Little, cited in the argument, were well considered, after an elaborate examination of the decisions bearing upon the question, from Combe’s case to the more modern authorities. Whatever we may think of some of the principles there decided, if the subject were res integra, we consider the doctrine deduced and laid down in these cases as now too well settled to be shaken. But we are not disposed to extend it to cases, fairly distinguishable from those, which have been cited.
In Elwell v. Shaw, Joshua Elwell, having a power from Jonathan Elwell, undertakes to convey the land of Jonathan, but uses his omi name in the deed, as attorney to Jonathan-, “ I the said Joshua, by virtue” &c. do hereby &c. At the close he says, “ In “ witness whereof I have hereunto set the name and seal of the “ said Jonathan’'’ &c., but it is signed Joshua Elwell and a seal.
In Stinchfield v. Little, the deed begins, “ Know all men” &c, £t that I Josiah Little, by virtue of a vote” &c. and in behalf of the Pejepscot Proprietors, he covenants, and at the close says, “ I “ the said Josiah Little, by virtue of the aforesaid vote, do here-Ll unto set my hand and seal.”
But in the case before us, every part of the deed is in the name of the proprietors. They grant; they covenant; and it closes with these words: “ In witness whereof the said proprietors, by “ their committee aforesaid, who subscribe this deed in the name “ and behalf of said proprietors, have hereunto set their hands « and seals.” The committee therefore do not act in their own *340name; they act in the name of their principal; and that is all which the rule of law requires. In the case of Wilks v. Back 2 East 142, it was decided that it was immaterial whether the deed was signed A. B. for C. D. or C. D. by A. B. and that “ there “ is no particular form of words require^ to be used, provided the “act be done in the name of the principal.” The deed in this case has three seals. One would have been sufficient; but if the proprietors affixed their seal three times, instead of once, Ave are not aware that the validity of the deed is thereby impaired. The committee did not profess to use their oavii seals, but the seals of the proprietors.
Upon full consideration, this deed does not appear to us to be the deed of the defendants. The verdict is therefore set aside, and a nonsuit is to be entered, and the defendants allowed their costs.